Case 7:19-cr-00549-VB Document 38 Filed 04/28 20 page ioft

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X
USA
Plaintiff(s), CALENDAR NOTICE
V. 19 cr 549-2 (VB)
Lorenzo McCoy
Defendant(s).
X

 

PLEASE TAKE NOTICE that the above-captioned case has been scheduled/
re-scheduled for:

____ Status conference ___ Final pretrial conference
XX Telephone conference *** ____ Jury selection and trial
(Bail Hearing)

____ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing
____ Oral argument ____ Plea hearing

____ Bench ruling on motion ____ Sentencing

on 4-27-20 at 10:00 a.m. by Calling 1-888-363-4749, Use Access Code 1703567

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

so Vind

Vincent L. Briccetti ~
United States District Judge

Dated: 4-23-20
White Plains, NY

 
